Citation Nr: 0708113	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-41 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
urticaria.

2.  Entitlement to service connection for loss of teeth. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to June 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2004, a 
statement of the case was issued in December 2004, and a 
substantive appeal was received in December 2004.  The 
veteran and his spouse testified at a Board videoconference 
hearing in January 2007.

The Board notes that the RO denied the veteran's claim for 
loss of teeth by way of a February 2005 rating decision.  The 
veteran filed a timely notice of disagreement that was 
received in June 2005.  The Board notes that the RO has not 
issued a statement of the case in regards to this issue.  
Thus the Board must remand this issue so that the RO can send 
the veteran a statement of the case, and to give him an 
opportunity to perfect an appeal of the issue such by 
thereafter filing a timely substantive appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The issue is therefore being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

The veteran's service-connected urticaria results in a 
disability picture which more nearly approximates recurrent 
debilitating episodes at least four times during the past-12 
month period despite continuous immunosuppressive therapy. 




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 60 
percent, but no higher, for the veteran's service-connected 
urticaria have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 7825 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim in March 2004.  In April 2004, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Since the April 2004 VCAA notice 
preceded the August 2004 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice as to 
the method by which the VA establishes disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
April 2004 in which it advised the appellant what information 
and evidence is needed to substantiate his claim, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the Board 
concludes below that the veteran is entitled to the maximum 
schedular rating for his service connected disability, the 
veteran has not been prejudiced by the lack of notice 
regarding the Dingess/Hartman decision.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
clinical and examination reports.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected urticaria warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected urticaria has been rated by 
the RO under the provisions of Diagnostic Code 7825.  Under 
this regulatory provision, a 10 percent rating is appropriate 
in cases involving recurrent episodes (at least four times 
during the past 12-month period) that are responsive to 
treatment with antihistamines or 
sympathomimetics.  A 30 percent rating is warranted in cases 
where there are recurrent debilitating episodes which 
occurred at least four times during the past 12-month period 
and which require intermittent systemic immunosuppressive 
therapy for control.  The highest rating, 60 percent, is 
warranted where there are recurrent debilitating episodes 
which occurred at least four times during the past-12 month 
period despite continuous immunosuppressive therapy.  38 
C.F.R. § 4.118, Diagnostic Code 7825 (2006).

The veteran appeared at a January 2007 Board hearing.  The 
veteran and his spouse testified that he has approximately 
ten severe episodes per year, and that he misses an average 
on one day of work per month.  He testified that over the 
counter antihistamines do not alleviate his symptoms.  
Instead, he has been taking Singulair (10 milligrams per 
day); Sudafedrin (60 milligrams per day); Robitzine (150 
milligrams per day); Prednisone (10 milligrams per day); 
Escomine (an injection); Cetirizine (10 milligrams per day); 
and EpiPen is injected as needed.  At his most recent visit 
to the VA, the clinicians tried to drop his level of 
Prednisone down to seven and a half milligrams per day (in 
the hopes of weaning him off of it).  However, his condition 
became worse so his dosage was increased back to 10 
milligrams per day.  He testified that he can't seem to kick 
the Prednisone.  

The veteran underwent a VA examination in August 2004.  At 
that time he stated that he took 10 milligrams of Prednisone 
per day.  He later stated that over the course of the past 
year, he has taken steroids approximately half of those days.  
He also stated that he has had to call in sick from work 10 
to 14 days.  The examiner noted that the veteran began taking 
intermittent steroids in the 1980s.  Systemic steroids have 
been effective in the last few years; however, there has been 
a gradual need to increase the frequency and dosage of his 
steroid treatment.  

The veteran's list of medications reveals that he was 
prescribed glucocorticods from January 2002 through July 
2002.  These were to be taken daily (at bedtime).  They were 
prescribed again in March 2004 through April 2004 (on a daily 
basis).  They were prescribed again from July 2004 through 
August 2004 (every day as needed).  VA outpatient treatment 
records reveal that in September 2004, the veteran was 
described as being on Prednisone "5 days per week" and 
"constantly."  In January 2005, he was taking Prednisone 
every other day.  A May 2005 clinician noted the veteran's 
long term use of steroids.    

The veteran submitted a Certification by Employee's Health 
Care Provider for Employee's Serious Illness in which the 
health care provider noted that the veteran's illness would 
require him to be off from work intermittently or work on a 
reduced schedule due to multiple office visits.  The health 
care provider noted that he could miss one to five days per 
episode, with incapacitating episodes occurring once or twice 
per month.  

The Board notes that the veteran testified to ten severe 
episodes per year and that a health care provider noted 
incapacitating episodes once or twice per month.  In 
addition, the August 2004 VA examiner noted that while the 
veteran was on intermittent steroids during the 1980s, 
systemic steroids have been needed within the last few years, 
and that his dosage and frequency have increased.  The 
medical records reflect that he is taking Prednisone on 
almost a daily basis.  He testified that when clinicians have 
tried to wean him off of Prednisone, his condition becomes 
worse.  

Giving the veteran the benefit of the doubt, the Board finds 
that this is sufficient evidence to show that the veteran 
suffers from recurrent debilitating episodes which occurred 
at least four times during the past-12 month period despite 
continuous immunosuppressive therapy.  As such, the Board 
finds that the veteran in entitled to a rating of 60 percent.  
The Board notes that this is the maximum rating under the 
rating schedule.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that a 60 percent rating is 
warranted during the entire period contemplated by this 
appeal; that is, from March 23, 2004. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Any interference with employment is 
contemplated by the schedular criteria.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability  rating of 60 percent, but no 
greater, is warranted effective March 23, 2004.  The appeal 
is granted to this extent. 


REMAND

As noted in the introduction, the RO's February 2005 rating 
decision denied service connection for loss of teeth.  In 
June 2005, a notice of disagreement that addressed this issue 
was received.  However, since a statement of the case has not 
yet been issued, a remand for this action is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement 
to service connection for loss of teeth, 
the RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have an opportunity 
to complete and appeal by filing a timely 
substantive appeal if he so desires.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


